DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a light-emitting device having a plurality of individual light emitting sub-elements, contained within a single housing having light transmittable walls, the sub elements respectively selectively emitting two types of light spectra through the housing walls, with a light type selective control, a first light spectra type being visible, and a second light spectra type being invisible UV light with a UV spectra which is in at least one of a UV-A, UV-B and UV-C germicidal range, wherein the housing is configured to be electrically functionally seated in a standard lighting base (claim 1); or a light-emitting device having a plurality of individual light emitting sub-elements emitting two types of light spectra, a first type being visible, and a second type being invisible UV light or less visible to invisible infrared light, wherein the device comprises a fixture with multiple movable petals with each having one or more light emitting elements which are controlled by control mechanisms, with one or more adjustments, the adjustments including at least one of:  1. brightness,  2. color temperature,  3. light emission direction via an electrical motor mechanism comprising one or more motors or servo-motors, configured to adjust the direction or angle of light emission, and  4. light emission direction via the device further comprising the petals being further configured to have light emitting elements on both upper and lower surfaces of the petals (claim 9); or a light-emitting device comprising a plurality of individual light emitting sub- elements selectively emitting two types of light spectra with a light type selective control, a first light spectra type being visible, and a second light spectra type being invisible UV light with a UV spectra which is in at least one of a UV-A, UV-B and UV-C germicidal range, wherein all the light emitting sub-elements are configured to be electrically functionally powered by a single standard lighting base (claim 18); and a method of synchronizing wireless control for a light- emitting device comprising a plurality of individual light emitting sub-elements selectively emitting two types of light spectra with a type of light selective control, a first type of light spectra being visible, and a second type of light spectra being invisible UV light with a UV spectra in a germicidal range, located in one room, the method comprising the steps of: a) including multiple wireless control RF channels in the device with unique codes within a specific controller; and b) accepting a unique code from the specific controller within a predetermined period of time of light activation (claim 13). The remaining claims 2-8, 10-12 and 15-17 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1-13 and 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al., Patent No. 9,204,518; Rosen et al., Pub. No. 2019/0255201.
None of them discloses the light-emitting device as recited above.
                                          Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844